      Case 5:17-cv-00220-LHK Document 1396 Filed 01/24/19 Page 1 of 4



 1   CRAVATH, SWAINE & MOORE LLP            MORGAN LEWIS & BOCKIUS LLP
     Gary A. Bornstein (pro hac vice)       Richard S. Taffet (pro hac vice)
 2   gbornstein@cravath.com                 richard.taffet@morganlewis.com
     Yonatan Even (pro hac vice)            101 Park Avenue
 3   yeven@cravath.com                      New York, New York 10178-0060
     825 Eighth Avenue                      Telephone: (212) 309-6000
 4   New York, New York 10019-7475
     Telephone: (212) 474-1000              Facsimile: (212) 309-6001
 5   Facsimile: (212) 474-3700
                                            MORGAN LEWIS & BOCKIUS LLP
 6   KEKER, VAN NEST & PETERS LLP           Willard K. Tom (pro hac vice)
     Robert A. Van Nest (SBN 84065)         willard.tom@morganlewis.com
 7   rvannest@keker.com                     1111 Pennsylvania Ave. NW
     Eugene M. Paige (SBN 202849)           Washington, DC 20004-2541
 8   epaige@keker.com                       Telephone: (202) 739-3000
     Justina K. Sessions (SBN 270914)       Facsimile: (202) 739-3001
 9   jsessions@keker.com
     633 Battery Street
10   San Francisco, CA 94111-1809           MORGAN LEWIS & BOCKIUS LLP
     Telephone: (415) 391-5400              Geoffrey T. Holtz (SBN 191370)
11   Facsimile: (415) 397-7188              geoffrey.holtz@morganlewis.com
                                            One Market, Spear Street Tower
12   Attorneys for Defendant                San Francisco, CA 94105-1596
     QUALCOMM INCORPORATED                  Telephone: (415) 442-1000
13                                          Facsimile: (415) 442-1001
14

15                          UNITED STATES DISTRICT COURT
16                        NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN JOSE DIVISION
18

19   FEDERAL TRADE COMMISSION,               NO. 5:17-CV-00220-LHK-NMC
20   Plaintiff,                              DECLARATION OF DAVID
                                             ZUCKERMAN IN SUPPORT OF
21   vs.                                     QUALCOMM INCORPORATED’S
                                             ADMINISTRATIVE MOTION TO
22   QUALCOMM INCORPORATED, a                SEAL CERTAIN PORTIONS OF TRIAL
     Delaware corporation,                   EXHIBITS AND TRIAL
23                                           DEMONSTRATIVES
     Defendant.
24                                           CTRM: 8, 4th Floor
25                                           JUDGE: Hon. Lucy H. Koh
26

27

28
                                                    DECLARATION OF DAVID ZUCKERMAN
                                                         Case No. 5:17-CV-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1396 Filed 01/24/19 Page 2 of 4



 1          I, David Zuckerman, declare as follows:
 2          1.      I am the Senior Vice President, Legal Counsel and Assistant Secretary of
 3   Qualcomm Incorporated (“Qualcomm”), a position I have held since November 18, 2017. Prior to
 4   that, I was Vice President, Legal Counsel and Assistant Secretary. I have been employed at
 5   Qualcomm since January 9, 2012 and have worked in Corporate Legal since that time.
 6          2.      I submit this declaration in support of sealing portions of Trial Exhibit CX8196
 7   (the “Trial Exhibit”) that have been designated for use at trial on January 25, 2019.
 8          3.      The contents of this declaration are true and correct to the best of my knowledge,
 9   information and belief, and are based on my personal knowledge of Qualcomm’s policies and
10   practices as they relate to the treatment of confidential information, the materials that were
11   provided to me and reviewed by me, or conversations with other knowledgeable employees of
12   Qualcomm Incorporated (“Qualcomm”) and its affiliates. If called upon as a witness in this
13   action, I could and would testify competently thereto.
14          4.      Qualcomm follows a practice of requiring confidential treatment of information
15   related to Qualcomm’s internal business analysis, revenue and cost forecasts, pricing and
16   valuation strategies, and decision-making related to corporate matters as this information
17   incorporates highly sensitive and proprietary information and processes that Qualcomm relies
18   upon to pursue its commercial interests. In my experience and to the best of my knowledge, the
19   confidentiality measures described above have been strictly followed by Qualcomm and its
20   employees.
21          5.      I have reviewed the information described herein, which is contained in the Trial
22   Exhibit, to determine whether it includes information that Qualcomm would consider confidential
23   under the practices and policies described above. Based on this review, I believe that the Trial
24   Exhibit includes confidential Qualcomm information.
25          6.      The disclosure of Qualcomm’s confidential information, such as information
26   contained in the Trial Exhibit could harm Qualcomm’s business prospects and opportunities.
27          7.      In my experience and to the best of my knowledge, the confidentiality obligations
28
                                                                  DECLARATION OF DAVID ZUCKERMAN
                                                       2               Case No. 5:17-CV-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1396 Filed 01/24/19 Page 3 of 4



 1   specified above have always been strictly followed at Qualcomm. I was informed of
 2   Qualcomm’s practices and policies described herein when I first joined Qualcomm, and I have
 3   informed others at Qualcomm of our confidentiality obligations and practices.
 4          8.      Dissemination of information in the Trial Exhibit has been tightly controlled, and
 5   Qualcomm went to great lengths to maintain the confidentiality of this information. Personnel
 6   were given access to this information on a need-to-know basis, and those with access to data
 7   storage locations where such confidential information is stored and maintained were advised of
 8   the need to maintain its confidentiality and restrict its dissemination.
 9          9.      I have reviewed the information described herein, which is contained in the Trial
10   Exhibit to determine whether it includes information that Qualcomm would consider confidential
11   under the practices and policies described above. Based on this review, I believe that the Trial
12   Exhibit includes confidential Qualcomm information.
13          10.     To the best of my knowledge, the information in the Trial Exhibit reflects the type
14   of information Qualcomm maintains as confidential. The Trial Exhibit reveals details about
15   Qualcomm, including its future business plans and forecasts.
16                                                  CX8196
17          11.     Specifically, the following portions of CX8196, a set of materials for a Board of
18   Directors Meeting dated December 4, 2017, reflect confidential internal business strategy and
19   related considerations such as internal metrics that inform business strategy, financial estimates
20   and projections (including revenue and cost forecasts), technical analyses, and/or projections of
21   future opportunities and growth strategies for 2019 and beyond:
22                     CX8196-073: highlighted portions
23                     CX8196-129: highlighted portions
24                     CX8196-130: highlighted portions
25                     CX8196-133: in full
26   To the best of my knowledge, this information constitutes Qualcomm trade secrets. Public
27   disclosure of this information may harm Qualcomm by disclosing internal business strategy and
28
                                                                   DECLARATION OF DAVID ZUCKERMAN
                                                        3               Case No. 5:17-CV-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1396 Filed 01/24/19 Page 4 of 4



 1   financial estimates and may unfairly benefit actual and potential third parties with respect to
 2   Qualcomm’s actual or projected business opportunities, or its financial performance of
 3   Qualcomm or its affiliates.
 4          12.     As mentioned above, the information in the Trial Exhibit reflects multiple
 5   categories of information, including internal financial information, projections, forecasts, and
 6   estimates, strategic plans for the future, and technical specifications.
 7          13.     Public disclosure of the information described above may harm Qualcomm and
 8   unfairly benefit actual and potential third parties with respect to Qualcomm’s business plans and
 9   strategies. Disclosure of that information described above may also assist Qualcomm's
10   competitors in seeking to win business opportunities away from Qualcomm.
11          14.     Qualcomm recognizes and protects the enormous value of its confidential
12   information through its various policies and procedures designed to protect confidential
13   information from disclosure.
14          I declare under penalty of perjury that the foregoing is true and correct to the best of my
15   knowledge and that I executed this declaration on January 23, 2019, in San Diego, California.
16

17
                                                            /s/ David Zuckerman
18                                                          David Zuckerman
19

20

21

22

23

24

25

26

27

28
                                                                    DECLARATION OF DAVID ZUCKERMAN
                                                        4                Case No. 5:17-CV-00220-LHK-NMC
